                     CRIMINAL CAUSE FOR CURCIO HEARING

BEFORE: SEYBERT,J.    DATE: 12/17/2019         TIME: 11:30

DOCKET NUMBER: CR 17-372         TITLE: USA-V-CHARTIER

DEFT NAME: JEFFREY CHARTIER (PHONE)                     DEFT: #1
      X PRESENT    NOT PRESENT   IN CUSTODY         X    ON BAIL

     ATTY. FOR DEFT.: ROBERT LaRUSSO                      X C.J.A.
                     X PRESENT       NOT PRESENT            RET

CURCIO COUNSEL: JOSEPH FERRANTE

           KAITLIN FARRELL
A.U.S.A.                                 DEPUTY CLERK: CHARLES BARAN

COURT REPORTER:       P. AUERBACH        M. FOLEY           F. GUERINO
   P. LOMBARDI      X M. STEIGER         D. TURSI           O. WICKER


 X   CASE CALLED.    ALL COUNSEL PRESENT.

     CASE ADJOURNED TO    /   /20   AT     :   M FOR

 X   DEFT. CONTINUED ON BOND.

 X   OTHER: CURCIO INQUIRY CONDUCTED. COURT ACCEPTS DEFENDANT’S
     TESTIMONY UNDER OATH THAT HE WAIVES ANY CONFLICT.
